COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-14-00325-CV


DUX PETROLEUM, LLC                                             APPELLANT

                                        V.

ERW TRADING &                                                    APPELLEE
TRANSPORTATION, LLC


                                    ------------

         FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 153-270478-14

                                   ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     We have considered the parties’ “Agreed Motion To Reverse And Set

Aside Trial Court Judgment Without Regard To The Merits And Remand For

Disposition In Accord With Agreement Of The Parties, And For Immediate

Issuance Of Mandate.”    It is the court’s opinion that the motion should be


     1
      See Tex. R. App. P. 47.4.
granted; therefore, we set aside the trial court’s judgment without regard to the

merits and remand this case to the trial court to render judgment in accordance

with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office

Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).Costs of the appeal

shall be paid by the party incurring the same, for which let execution issue. See

Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: January 29, 2015




                                   2